AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Ed H. Bowman, Jr.)

             This Employment Agreement (the "Agreement") by and between F.Y.I.
Incorporated, a Delaware corporation (the "Company"), and Ed H. Bowman, Jr.
("Employee") is hereby entered into and effective as of May 18, 2001.  This
Agreement hereby supersedes any other employment agreements or understandings,
written or oral, between the Company and Employee.

R E C I T A L S

             The following statements are true and correct:

             As of the date of this Agreement, the Company is engaged primarily
in the business of providing document and information management outsourcing
solutions.

             Employee is employed hereunder by the Company in a confidential
relationship wherein Employee, in the course of his employment with the Company,
has and will continue to become familiar with and aware of information as to the
Company's customers, specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company; this information is a trade secret and constitutes
the valuable goodwill of the Company.

             Therefore, in consideration of the mutual promises, terms,
covenants and conditions set forth herein and the performance of each, it is
hereby agreed as follows:

A G R E E M E N T S

             1.          Employment and Duties.

             (a)         The Company hereby employs Employee as President and
Chief Executive Officer.  As such, Employee shall have responsibilities, duties
and authority reasonably accorded to and expected of a President and Chief
Executive Officer and will report directly to the Board of Directors of the
Company (the "Board").  Employee hereby accepts this employment upon the terms
and conditions herein contained and, subject to paragraph 1(b), agrees to devote
his working time, attention and efforts to promote and further the business of
the Company.

             (b)        Employee shall not, during the term of his employment
hereunder, be engaged in any other business activity pursued for gain, profit or
other pecuniary advantage except to the extent that such activity (i) does not
interfere with Employee's duties and responsibilities hereunder and (ii) does
not violate paragraph 3 hereof.  The foregoing limitations shall not be
construed as prohibiting Employee from (A) serving on the boards of directors of
other companies or (B) making personal investments in such form or manner as
will neither require his services, other than to a minimal extent, in the
operation or affairs of the companies or enterprises in which such investments
are made nor violate the terms of paragraph 3 hereof.

 

             2.          Compensation.  For all services rendered by Employee,
the Company shall compensate Employee as follows:

             (a)         Base Salary.  The base salary payable to Employee shall
be $575,000 per year (effective January 1, 2001), payable on a regular basis in
accordance with the Company's standard payroll procedures but not less than
bi-monthly.  On at least an annual basis, the Board will review Employee's
performance and may make increases to such base salary if, in its discretion,
any such increase is warranted. Such recommended increase would, in all
likelihood, require approval by the Board or a duly constituted committee
thereof.

             (b)        Incentive Bonus Plan.  Employee shall be eligible for a
bonus opportunity of up to 100% of his annual base salary in accordance with the
Company’s Incentive Bonus Plan as modified from time to time, payable in cash
and/or equity of the Company (at the Company’s discretion).  The bonus payment
and the Company's targeted performance shall be determined and approved by the
Board or the compensation committee thereof.  For 2001, Employee has already
been awarded Warrant No. 58 as payment for any 2001 bonus opportunity.

             (c)         Executive Perquisites, Benefits and Other
Compensation.  Employee shall be entitled to receive additional benefits and
compensation from the Company in such form and to such extent as specified
below:

             (i)          Payment of all premiums for coverage for Employee and
his dependent family members under health, hospitalization, disability, dental,
life and other insurance plans that the Company may have in effect from time to
time, and not less favorable than the benefits provided to other Company
executives.

             (ii)         Reimbursement for all business travel and other
out-of-pocket expenses reasonably incurred by Employee in the performance of his
services pursuant to this Agreement.  All reimbursable expenses shall be
appropriately documented in reasonable detail by Employee upon submission of any
request for reimbursement, and in a format and manner consistent with the
Company's expense reporting policy.

             (iii)        Four (4) weeks paid vacation for each year during the
period of employment or such greater amount as may be afforded officers and key
employees generally under the Company's policies in effect from time to time
(prorated for any year in which Employee is employed for less than the full
year).

             (iv)       An automobile allowance in the amount of $1,000 per
month (increased from $500 per month effective March 2001).

             (v)        The Company shall reimburse Employee up to $300 per
month for club dues actually incurred by Employee, provided that such club is
used at least 50% of the time for business purposes.

 

             (vi)       The Company shall provide Employee with other executive
perquisites as may be available to or deemed appropriate for Employee by the
Board and participation in all other Company-wide employee benefits as available
from time to time, which will include participation in the Company's Incentive
Compensation Plan.

             (vii)      The Company shall provide Employee with reasonable
assistance in personal tax planning from Arthur Andersen LLP.

             (viii)     Participation in the Company’s 401(k) Plan and
Non-Qualified Plan.

             (ix)        The Company shall, under Employee’s direction,
establish a Supplemental Retirement Plan/Survivor Protection Plan to be placed
inside the Company’s Non-Qualified Plan and provide Employee with such benefit.

             (x)         The Company shall reimburse Employee up to $15,000 per
year for expenditures on health, insurance, financial planning or tax planning
benefits (or similar benefits, or such other benefits at the discretion of the
Company) or club dues, all as selected by Employee.

             3.          Non-Competition Agreement.

             (a)         Subject to Section 3(a), Employee will not, during the
period of his employment by or with the Company, and for a period of two (2)
years immediately following the termination of his employment under this
Agreement, for any reason whatsoever, directly or indirectly, for himself or on
behalf of or in conjunction with any other person, company, partnership,
corporation, business or entity of whatever nature:

             (i)          engage, as an officer, director, shareholder, owner,
partner, joint venturer, or in a managerial capacity, whether as an employee,
independent contractor, consultant or advisor, or as a sales representative, in
any business selling any products or services in direct competition with the
Company, within 100 miles of (i) the principal executive offices of the Company
or (ii) any place to which the Company provides products or services or in which
the Company (including the subsidiaries thereof) is in the process of initiating
business operations during the term of this covenant (the "Territory");

             (ii)         call upon any person who is, at that time, within the
Territory, an employee of the Company (including the subsidiaries thereof) in a
managerial capacity for the purpose or with the intent of enticing such employee
away from or out of the employ of the Company (including the subsidiaries
thereof), provided that Employee shall be permitted to call upon and hire any
member of his immediate family;

             (iii)        call upon any person or entity which is, at that time,
or which has been, within one (1) year prior to that time, a customer of the
Company (including the subsidiaries thereof) within the Territory for the
purpose of soliciting or selling products or services in direct competition with
the Company within the Territory;

             (iv)       call upon any prospective acquisition candidate, on
Employee's own behalf or on behalf of any competitor, which candidate was either
called upon by the Company (including the subsidiaries thereof) or for which the
Company made an acquisition analysis, for the purpose of acquiring such entity;
or

 

             (v)        disclose customers, whether in existence or proposed, of
the Company (or the subsidiaries thereof) to any person, firm, partnership,
corporation or business for any reason or purpose whatsoever.

             As used in paragraph 3(a), references to the business, customers,
Territory, etc. of the Company refer to the status of the Company prior to any
Change in Control (i.e., such breadth of business, customers, Territory, etc.
shall not automatically be expanded to include those of a successor to the
Company resulting from a Change in Control).  Notwithstanding the above, the
foregoing covenant shall not be deemed to prohibit Employee from acquiring as an
investment not more than three percent (3%) of the capital stock of a competing
business, whose stock is traded on a national securities exchange or
over-the-counter.

             (b)        Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the foregoing covenant, and because of
the immediate and irreparable damage that could be caused to the Company for
which it would have no other adequate remedy, Employee agrees that the foregoing
covenant may be enforced by the Company in the event of breach by him by
injunctions and restraining orders without the necessity of posting any bond
therefor.

             (c)         In the course of Employee’s employment with the
Company, Employee will become exposed to certain of the Company’s confidential
information and business relationships, which the above covenants are designed
to protect.  It is agreed by the parties that the foregoing covenants in this
paragraph 3 impose a reasonable restraint on Employee in light of the activities
and business of the Company (including the Company's subsidiaries) on the date
of the execution of this Agreement and the current plans of the Company
(including the Company's subsidiaries); but it is also the intent of the Company
and Employee that such covenants be construed and enforced in accordance with
the changing activities, business and locations of the Company (including the
Company's subsidiaries) throughout the term of this covenant, whether before or
after the date of termination of the employment of Employee, subject to the
following paragraph.  For example, if, during the Term of this Agreement, the
Company (including the Company's subsidiaries) engages in new and different
activities, enters a new business or established new locations for its current
activities or business in addition to or other than the activities or business
enumerated under the Recitals above or the locations currently established
therefor, then Employee will be precluded from soliciting the customers or
employees of such new activities or business or from such new location and from
directly competing with such new business within 100 miles of its
then-established operating location(s) through the term of this covenant.

             It is further agreed by the parties hereto that, in the event that
Employee shall cease to be employed hereunder, and shall enter into a business
or pursue other activities not in competition with the Company (including the
Company's subsidiaries), or similar activities or business in locations the
operation of which, under such circumstances, does not violate clause (i) of
this paragraph 3, and in any event such new business, activities or location are
not in violation of this paragraph 3 or of Employee's obligations under this
paragraph 3, if any, Employee shall not be chargeable with a violation of this
paragraph 3 if the Company (including the Company's subsidiaries) shall
thereafter enter the same, similar or a competitive (i) business, (ii) course of
activities or (iii) location, as applicable.

 

             (d)        The covenants in this paragraph 3 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the court deems reasonable,
and the Agreement shall thereby be reformed to such extent.

             (e)         All of the covenants in this paragraph 3 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants.  It is
specifically agreed that the period of two (2) years following Employee’s
employment set forth at the beginning of this paragraph 3, during which the
agreements and covenants of Employee made in this paragraph 3 shall be
effective, shall be computed by excluding from such computation any time during
which Employee is in violation of any provision of this paragraph 3.

             4.          Place of Performance.

             (a)         Employee’s place of employment is the Company’s
headquarters in Dallas, Texas.  Employee understands that he may be requested by
the Board to relocate from his present residence to another geographic location
in order to more efficiently carry out his duties and responsibilities under
this Agreement or as part of a promotion or other increase in duties and
responsibilities.  In the event that Employee is requested to relocate and
agrees to do so, the Company will pay all relocation costs to move Employee, his
immediate family and their personal property and effects.  Such costs may
include, by way of example, but are not limited to, pre-move visits to search
for a new residence, investigate schools or for other purposes; temporary
lodging and living costs prior to moving into a new permanent residence;
duplicate home carrying costs; all closing costs on the sale of Employee's
present residence and on the purchase of a comparable residence in the new
location; and added income taxes that Employee may incur, as a result of any
payment hereunder, to the extent any relocation costs are not deductible for tax
purposes.  The general intent of the foregoing is that Employee shall not
personally bear any out-of-pocket cost as a result of the relocation, with an
understanding that Employee will use his best efforts to incur only those costs
which are reasonable and necessary to effect a smooth, efficient and orderly
relocation with minimal disruption to the business affairs of the Company and
the personal life of Employee and his family.

             (b)        Notwithstanding the above, if Employee is requested by
the Board to relocate and Employee refuses, such refusal shall not constitute
"good cause" for termination of this Agreement under the terms of paragraph
5(c).

             5.          Term; Termination; Rights on Termination.  The term of
this Agreement shall begin on the date hereof and continue through December 31,
2005, and, unless terminated sooner as herein provided, shall continue
thereafter on a five-year rolling basis on the same terms and conditions
contained herein until written notice is given by the Company or Employee, not
less than sixty (60) days prior to the December 31st of any anniversary date of
this Agreement during the Initial Term or thereafter, that the balance of the
term of the Agreement shall be five (5) years from the January 1st following
such notice (the “Term”).  This Agreement and Employee's employment may be
terminated in any one of the following ways:

 

             (a)         Death.  The death of Employee shall immediately
terminate the Agreement with no severance compensation due to Employee's estate.

             (b)        Disability.  If, as a result of incapacity due to
physical or mental illness or injury, Employee shall have been absent from his
full-time duties hereunder for four (4) consecutive months, then thirty (30)
days after receiving written notice (which notice may occur before or after the
end of such four (4) month period, but which shall not be effective earlier than
the last day of such four (4) month period), the Company may terminate
Employee's employment hereunder provided Employee is unable to resume his
full-time duties at the conclusion of such notice period.  Also, Employee may
terminate his employment hereunder if his health should become impaired to an
extent that makes the continued performance of his duties hereunder hazardous to
his physical or mental health or his life, provided that Employee shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company's request made within thirty
(30) days of the date of such written statement, Employee shall submit to an
examination by a doctor selected by the Company who is reasonably acceptable to
Employee or Employee's doctor and such doctor shall have concurred in the
conclusion of Employee's doctor.  In the event this Agreement is terminated as a
result of Employee's disability, Employee shall receive from the Company, in a
lump-sum payment due within ten (10) days of the effective date of termination,
the base salary at the rate then in effect for whatever time period is remaining
under the Term of this Agreement or for one (1) year, whichever amount is
greater.

             (c)         Good Cause.  The Company may terminate the Agreement
ten (10) days after written notice to Employee for good cause, which shall be:
(1) Employee's material and irreparable breach of this Agreement; (2) Employee's
gross negligence in the performance or intentional nonperformance (continuing
for ten (10) days after receipt of the written notice) of any of Employee's
material duties and responsibilities hereunder; (3) Employee's dishonesty, fraud
or misconduct with respect to the business or affairs of the Company which
materially and adversely affects the operations or reputation of the Company;
(4) Employee's conviction of a felony crime; or (5) chronic alcohol abuse or
illegal drug abuse by Employee.  In the event of a termination for good cause,
as enumerated above, Employee shall have no right to any severance compensation.

             (d)        Without Cause.  At any time after the commencement of
employment, the Company may, without cause, terminate this Agreement and
Employee's employment, effective thirty (30) days after written notice is
provided to the Employee.  Should Employee be terminated by the Company without
cause, Employee shall receive from the Company, in a lump-sum payment due on the
effective date of termination, the base salary at the rate then in effect for
whatever time period is remaining under the Term of this Agreement or for two
(2) years, whichever amount is greater ("Severance Pay").  Further, any
termination without cause by the Company shall operate to shorten the period set
forth in paragraph 3(a) and during which the terms of paragraph 3 apply to one
(1) year from the date of termination of employment.

 

             (e)         Change in Control.  Refer to paragraph 12 below.

             (f)         Termination by Employee for Good Reason.  Employee may
terminate his employment hereunder for "Good Reason."  As used herein, "Good
Reason" shall mean the continuance of any of the following after ten (10) days'
prior written notice by Employee to the Company, specifying the basis for such
Employee's having Good Reason to terminate this Agreement:

             (i)          the assignment to Employee of any duties materially
and adversely inconsistent with Employee's position as specified in paragraph 1
hereof (or such other position to which he may be promoted), including status,
offices, responsibilities or persons to whom Employee reports as contemplated
under paragraph 1 of this Agreement, or any other action by the Company which
results in a material and adverse change in such position, status, offices,
titles or responsibilities;

             (ii)         Employee's removal from, or failure to be reappointed
or reelected to, Employee's position under this Agreement, except as
contemplated by paragraphs 5(a), (b), (c) and (e); or

             (iii)        any other material breach of this Agreement by the
Company that is not cured within the ten (10) day time period set forth in
paragraph 5(f) above, including the failure to pay Employee on a timely basis
the amounts to which he is entitled under this Agreement.

In the event of any termination by the Employee for Good Reason, as determined
by a court of competent jurisdiction or pursuant to the provisions of paragraph
16 below, the Company shall pay all amounts and damages to which Employee may be
entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expenses and other costs incurred by Employee to
enforce his rights hereunder.  In addition, Employee shall be entitled to
receive Severance Pay for whatever time period is remaining under the Term of
this Agreement or for two (2) years, whichever amount is greater.  Further, none
of the provisions of paragraph 3 shall apply in the event this Agreement is
terminated by Employee for Good Reason.

             (g)        Termination by Employee Without Cause.  If Employee
resigns or otherwise terminates his employment without Good Reason pursuant to
paragraph 5(f), Employee shall receive no severance compensation.

Upon termination of this Agreement for any reason provided in clauses (a)
through (g) above, Employee shall be entitled to receive all compensation earned
and all benefits vested and reimbursements due through the effective date of
termination.  Additional compensation subsequent to termination, if any, will be
due and payable to Employee only to the extent and in the manner expressly
provided above or in paragraph 16.  All other rights and obligations of the
Company and Employee under this Agreement shall cease as of the effective date
of termination, except that the Company's obligations under paragraph 9 herein
and Employee's obligations under paragraphs 3, 6, 7, 8 and 10 herein shall
survive such termination in accordance with their terms.

 

             6.          Return of Company Property.  All records, designs,
patents, business plans, financial statements, manuals, memoranda, lists and
other property delivered to or compiled by Employee by or on behalf of the
Company (including the Company’s subsidiaries) or its representatives, vendors
or customers which pertain to the business of the Company (including the
Company’s subsidiaries) shall be and remain the property of the Company and be
subject at all times to its discretion and control.  Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company (including the Company’s subsidiaries) which is collected by Employee
shall be delivered promptly to the Company without request by it upon
termination of Employee's employment.

             7.          Inventions.  Employee shall disclose promptly to the
Company any and all significant conceptions and ideas for inventions,
improvements and valuable discoveries, whether patentable or not, which are
conceived or made by Employee, solely or jointly with another, during the period
of employment or within one (1) year thereafter, and which are directly related
to the business or activities of the Company (including the Company’s
subsidiaries) and which Employee conceives as a result of his employment by the
Company.  Employee hereby assigns and agrees to assign all his interests therein
to the Company or its nominee.  Whenever requested to do so by the Company,
Employee shall execute any and all applications, assignments or other
instruments that the Company shall deem necessary to apply for and obtain
letters patent of the United States or any foreign country or to otherwise
protect the Company's interest therein.

             8.          Trade Secrets.  Employee agrees that he will not,
during or after the term of this Agreement with the Company, disclose the
specific terms of the Company's (including the Company’s subsidiaries)
relationships or agreements with its significant vendors or customers or any
other significant and material trade secret of the Company (including the
Company’s subsidiaries), whether in existence or proposed, to any person, firm,
partnership, corporation or business for any reason or purpose whatsoever,
except as is disclosed in the ordinary course of business.

             9.          Indemnification.  In the event Employee is made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by the
Company against Employee), by reason of the fact that he is or was performing
services under this Agreement, then the Company shall indemnify Employee against
all expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Employee in connection
therewith.  In the event that both Employee and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all attorneys'
fees of such separate counsel.  Further, while Employee is expected at all times
to use his best efforts to faithfully discharge his duties under this Agreement,
Employee cannot be held liable to the Company for errors or omissions made in
good faith where Employee has not exhibited gross, willful and wanton negligence
and misconduct or performed criminal and fraudulent acts which materially damage
the business of the Company.

 

             10.        No Prior Agreements.  Employee hereby represents and
warrants to the Company that the execution of this Agreement by Employee and his
employment by the Company and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client or any
other person or entity.  Further, Employee agrees to indemnify the Company for
any claim, including, but not limited to, attorneys' fees and expenses of
investigation, by any such third party that such third party may now have or may
hereafter come to have against the Company based upon or arising out of any
non-competition agreement, invention or secrecy agreement between Employee and
such third party which was in existence as of the date of this Agreement.

             11.        Assignment; Binding Effect.  Employee understands that
he has been selected for employment by the Company on the basis of his personal
qualifications, experience and skills.  Employee agrees, therefore, he cannot
assign all or any portion of his performance under this Agreement and the
Company agrees not to assign all or any portion of its obligations under this
Agreement (other than to a successor as a result of a Change in Control). 
Subject to the preceding two (2) sentences and the express provisions of
paragraph 12 below, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and assigns.

             12.        Change in Control.

             (a)         Unless he elects to terminate this Agreement pursuant
to (c) below, Employee understands and acknowledges that the Company may be
merged or consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder.

             (b)        In the event of a pending Change in Control wherein the
Employee has not received written notice at least fifteen (15) business days
prior to the anticipated closing date of the transaction giving rise to the
Change in Control from the successor to all or a substantial portion of the
Company's business and/or assets that such successor is willing as of the
closing to assume and agree to perform the Company's obligations under this
Agreement in the same manner and to the same extent that the Company is hereby
required to perform, such Change in Control shall be deemed to be a termination
of this Agreement by the Company and the amount of the lump-sum severance
payment due to Employee shall be ten (10) times Employee’s annual salary
immediately prior to the Change in Control and the non-competition provisions of
paragraph 3 shall not apply whatsoever.  Payment shall be made either at closing
of the transaction if notice is served at least five (5) days before closing or
within ten (10) days of Employee’s written notice.

             (c)         In any Change in Control situation in which Employee
has received written notice from the successor to the Company that such pending
successor is willing to assume the Company's obligations hereunder or Employee
receives notice after (or within 15 business days prior to) the Change in
Control that Employee is being terminated, Employee may nonetheless, at his sole
discretion, elect to terminate this Agreement by providing written notice to the
Company at any time prior to closing of the transaction and up to two (2) years
after the closing of the transaction giving rise to the Change in Control.  In
such case, the amount of the lump-sum severance payment due to Employee shall be
ten times Employee’s annual salary in effect immediately prior to the Change in
Control and the non-competition provisions of paragraph 3 shall all apply. 
Payment shall be made either at closing if notice is served at least five (5)
days before closing or within ten (10) days of written notice by Employee.

 

             (d)        For purposes of applying paragraph 5 under the
circumstances described in (b) and (c) above, the effective date of termination
will be the later of the closing date of the transaction giving rise to the
Change in Control or Employee’s notice as described above, and all compensation,
reimbursements and lump-sum payments due Employee must be paid in full by the
Company at such time.  Further, Employee will be given sufficient time in order
to comply with the Securities and Exchange Commission’s regulations to elect
whether to exercise and sell all or any of his vested options to purchase Common
Stock of the Company, including any options with accelerated vesting under the
provisions of the Company's 1995 Stock Option Plan, as amended or any warrants,
such that he may convert the options or warrants to shares of Common Stock of
the Company at or prior to the closing of the transaction giving rise to the
Change in Control, if he so desires.

             (e)         A "Change in Control" shall be deemed to have occurred
if:

             (i)          any person, other than the Company or an employee
benefit plan of the Company, acquires directly or indirectly the Beneficial
Ownership (as defined in Section 13(d) of the Securities Exchange Act of 1934,
as amended) of any voting security of the Company and immediately after such
acquisition such person is, directly or indirectly, the Beneficial Owner of
voting securities representing 30% or more of the total voting power of all of
the then-outstanding voting securities of the Company;

             (ii)         the individuals (A) who, as of the closing date of the
Company’s initial public offering, constitute the Board of Directors of the
Company (the “Original Directors”) or (B) who thereafter are elected to the
Board of Directors of the Company and whose election, or nomination for
election, to the Board of Directors of the Company was approved by a vote of at
least two-thirds (2/3) of the Original Directors then still in office (such
directors becoming “Additional Original Directors” immediately following their
election) or (C) who are elected to the Board of Directors of the Company and
whose election, or nomination for election, to the Board of Directors of the
Company was approved by a vote of at least two-thirds (2/3) of the Original
Directors and Additional Original Directors then still in office (such directors
also becoming “Additional Original Directors” immediately following their
election), cease for any reason to constitute a majority of the members of the
Board of Directors of the Company;

             (iii)        the stockholders of the Company shall approve a
merger, consolidation, recapitalization or reorganization of the Company, a
reverse stock split of outstanding voting securities of the Company, or
consummation of any such transaction if stockholder approval is not sought or
obtained, other than any such transaction which would result in at least 75% of
the total voting power represented by the voting securities of the surviving
entity outstanding immediately after such transaction being Beneficially Owned
by holders of at least 75% of the outstanding voting securities of the Company
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or

 

             (iv)       the stockholders of the Company shall approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or a substantial portion of the Company's assets (i.e.,
50% or more of the total assets of the Company (including the Company’s
subsidiaries)).

             (f)         Continuation of Benefits.  (i) Following the
termination of the Executive’s employment in connection with a Change in Control
(as contemplated by paragraph 12(b) or 12(c) of this Agreement) (a “Change in
Control Termination”) and until the earlier of (A) three (3) years following
such Change in Control Termination or (B) the date on which the Executive
becomes employed by a new employer (other than to the successor to the Company
following such Change in Control), the Company shall, at its expense, provide
the Executive with medical, dental, life insurance, disability and accidental
death and dismemberment benefits (“Insurance Benefits”) at the highest level
provided to the Executive immediately prior to the Change in Control; provided,
however, if the Executive becomes employed by a new employer that maintains
Insurance Benefits that either (x) do not cover the Executive with respect to a
pre-existing condition that was covered under the Company’s Insurance Benefits,
or (y) do not cover the Executive for a designated waiting period, or (z) do not
provide for a certain benefit, the Executive’s coverage under the Company’s
Insurance Benefits shall continue (with respect to such area of non-coverage
described in (x), (y) or (z), as applicable), without limitation, until the
earlier of the end of the applicable period of non-coverage under the new
employer’s Insurance Benefits or the third anniversary of the Change in Control.

             (ii) Following a Change in Control Termination the special benefit
allowance of $15,000 contemplated by paragraph 2(c)(x) of this Agreement will
continue for 3 years thereafter.

             (iii) The Company shall reimburse all reasonable expenses incurred
by the Executive for reasonable office and secretarial expenses and for
reasonable professional outplacement services by qualified consultants selected
by the Executive for up to 3 years after a Change in Control Termination.

             (iv) The Executive shall not be required to seek other employment
following a Change in Control Termination and any compensation earned from other
employment shall not reduce the amounts otherwise payable under this Agreement.

              (g)       If any portion of the severance benefits, Change in
Control benefits or any other payment under this Agreement, or under any other
agreement with, or plan of the Company, including but not limited to stock
options, warrants and other long-term incentives (in the aggregate “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code, as amended (or any similar tax that may hereafter be imposed) or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Employee shall be entitled to receive from the
Company an additional payment (the “Gross-up Payment”) (i.e., in addition to
such other severance benefits, Change in Control benefits or any other payments
under this Agreement) in an amount such that the net amount of Total Payments
and Gross-up Payment retained by the Employee, after the calculation and
deduction of all Excise Tax on the Total Payments and all federal, state and
local income tax, employment tax and Excise Tax on the Gross-up Payment, shall
be equal to the Total Payments.

 

             For purposes of this paragraph Employee’s applicable Federal, state
and local taxes shall be computed at the maximum marginal rates, taking into
account the effect of any loss of personal exemptions resulting from receipt of
the Gross-Up Payment.

             All determinations required to be made under this paragraph 12,
including whether a Gross-Up Payment is required under this paragraph, and the
assumptions to be used in determining the Gross-Up Payment, shall be made by the
Company’s current independent accounting firm, or such other firm as the Company
may designate in writing prior to a Change in Control (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and
Employee within twenty business days of the receipt of notice from Employee that
there will likely be a Change in Control, or such earlier time as is requested
by the Company.  In the event that the Accounting Firm is serving as accountant
or auditor for the party effecting the Change in Control or is otherwise
unavailable, Employee (together with all other employees with comparable
appointment rights in their respective employment agreements such that all such
employees may collectively select a single accounting firm) may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm with respect to
such determinations described above shall be borne solely by the Company.

             Employee agrees (unless requested otherwise by the Company) to use
reasonable efforts to contest in good faith any subsequent determination by the
Internal Revenue Service that Employee owes an amount of Excise Tax greater than
the amount determined pursuant to this paragraph; provided, that Employee shall
be entitled to reimbursement by the Company (on an after tax basis) of all fees
and expenses reasonably incurred by Employee in contesting such determination. 
In the event the Internal Revenue Service or any court of competent jurisdiction
determines that Employee owes an amount of Excise Tax that is greater than the
amount previously taken into account and paid under this Agreement (such
additional Excise Tax being the “Additional Excise Tax”), the Company shall
promptly pay to Employee the amount of such shortfall.  In the case of any
payment that the Company is required to make to Employee pursuant to the
preceding sentence (a “Later Payment”), the Company shall also pay to Employee
an additional amount such that after payment by Employee of all of Employee’s
applicable Federal, state and local taxes, including any interest and penalties
assessed by any taxing authority, on the Later Payment, Employee will retain
from the Later Payment an amount equal to the Additional Excise Tax, which
Employee shall use to pay the Additional Excise Tax.

             (h)        In the event of a Change in Control, the Company shall
require that the ultimate parent entity (or if no parent entity, the acquiring
entity itself) of any entity that acquires control (through ownership of
securities or assets, consistent with the definitional triggers of a Change in
Control set forth above) of the Company in connection with such Change in
Control assume or guaranty the Company’s obligations under paragraphs 12(f) and
12(g) of this Agreement.

 

             13.        Complete Agreement.  This Agreement is not a promise of
future employment.  Employee has no oral representations, understandings or
agreements with the Company or any of its officers, directors or representatives
covering the same subject matter as this Agreement.  This written Agreement is
the final, complete and exclusive statement and expression of the agreement
between the Company and Employee and of all the terms of this Agreement, and it
cannot be varied, contradicted or supplemented by evidence of any prior or
contemporaneous oral or written agreements, including without limitation
Employee’s Amended and Restated Employment Agreement dated January 1, 1999,
which is superseded and replaced in its entirety by this Agreement.  This
written Agreement may not be later modified except by a further writing signed
by a duly authorized officer of the Company and Employee, and no term of this
Agreement may be waived except by writing signed by the party waiving the
benefit of such term.

             14.        Notice.  Whenever any notice is required hereunder, it
shall be given in writing addressed as follows:

To the Company: F.Y.I. Incorporated   3232 McKinney Avenue   Suite 1000  
Dallas, Texas 75204   Attn:  Chairman     with a copy to: F.Y.I. Incorporated  
3232 McKinney Avenue   Suite 1000   Dallas, Texas 75204   Attn:  General Counsel
    with a copy to: Charles C. Reeder, Esq.   Locke Liddell & Sapp LLP   2200
Ross Avenue   Suite 2200   Dallas, Texas 75201     To Employee: Ed H. Bowman,
Jr.   3102 Drexel Drive   Dallas, Texas 75205

Notice shall be deemed given and effective three (3) days after the deposit in
the U.S. mail of a writing addressed as above and sent first class mail,
certified, return receipt requested, or when actually received.  Either party
may change the address for notice by notifying the other party of such change in
accordance with this paragraph 14.

             15.        Severability; Headings.  If any portion of this
Agreement is held invalid or inoperative, the other portions of this Agreement
shall be deemed valid and operative and, so far as is reasonable and possible,
effect shall be given to the intent manifested by the portion held invalid or
inoperative.  The paragraph headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define or limit the extent
or intent of the Agreement or of any part hereof.

             16.        Arbitration.  Any unresolved dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a panel of three (3) arbitrators in Dallas,
Texas, in accordance with the rules of the American Arbitration Association then
in effect.  The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party.  The arbitrators shall have the authority to order back-pay,
severance compensation, vesting of options (or cash compensation in lieu of
vesting of options), reimbursement of costs, including those incurred to enforce
this Agreement, and interest thereon in the event the arbitrators determine that
Employee was terminated without disability or good cause, as defined in
paragraphs 5(b) and 5(c), respectively, or that the Company has otherwise
materially breached this Agreement.  A decision by a majority of the arbitration
panel shall be final and binding.  Judgment may be entered on the arbitrators'
award in any court having jurisdiction.  The costs of any arbitration proceeding
shall be borne by the party or parties not prevailing in such proceeding as
determined by the arbitrators.

[Balance of page intentionally left blank]

             17.        Governing Law.  This Agreement shall in all respects be
construed according to the laws of the State of Delaware.

 

  EMPLOYEE:          

--------------------------------------------------------------------------------

  Ed H. Bowman, Jr.               F.Y.I. INCORPORATED           By:  

--------------------------------------------------------------------------------

  Title:    

 